Case: 13-30850      Document: 00512567827         Page: 1    Date Filed: 03/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 13-30850                               March 20, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ABDUL HAFEEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CR-289


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Abdul Hafeez pleaded guilty pursuant to a plea agreement to conspiracy
to defraud the United States. In the plea agreement, Hafeez waived his right
to appeal his conviction, sentence, fine, and restitution, but he reserved the
right to appeal a sentence imposed in excess of the statutory maximum. The
district court sentenced Hafeez to 10 months of imprisonment and three years
of supervised release and ordered him to pay a $30,000 fine and $153,939.85


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30850    Document: 00512567827      Page: 2   Date Filed: 03/20/2014


                                 No. 13-30850

in restitution to the Internal Revenue Service. Additionally, the district court
denied Hafeez’s motion for release pending appeal.
      On appeal, Hafeez contends that the district court erroneously calculated
the tax loss and restitution award. He argues that his appeal waiver does not
bar this appeal because trial counsel was ineffective for failing to determine
the appropriate tax loss amount before agreeing to a tax loss range in the plea
agreement. He also raises two other arguments against enforcement of the
appeal waiver that have not been considered because they are raised for the
first time in his reply brief. See United States v. Rodriguez, 602 F.3d 346, 360
(5th Cir. 2010). The Government seeks enforcement of the appeal waiver.
      Hafeez knowingly and voluntarily waived his right to appeal his
conviction, sentence, fine, and restitution. See United States v. Portillo, 18
F.3d 290, 292 (5th Cir. 1994). His claim of ineffective assistance of counsel
arguably raises a claim of ineffectiveness affecting the validity of his appeal
waiver or plea, which survives a waiver of appeal. See United States v. White,
307 F.3d 336, 343 (5th Cir. 2002). However, we decline to review this claim of
ineffective assistance of counsel because the record is not adequately developed
to enable us to review this claim on direct appeal.        See United States v.
Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006).
      The judgment of the district court is AFFIRMED. Hafeez’s incorporated
motion for release pending appeal is DENIED. See 18 U.S.C. § 3143(b)(1)(B).




                                       2